EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher J. Maier (Reg. No. 53,255) on September 2, 2022.
The application has been amended as follows: 
Amendments to the Specification:
Paragraph 0007 has been amended as follows: 
[0007] Fig. 1 is a schematic front view of a machine tool according to an embodiment of the present invention. 
Fig. 2 is a schematic side view of the machine tool of Fig. 1. 
Fig. 3 is a schematic side view of a tool which is used for the machine tool of Fig. 1. 
Fig. 4 is a front view of a tool magazine of the machine tool of Fig. 1. 
Fig. 5 is a side view of the tool magazine of Fig. 4. 
Fig. 6 is a perspective view which shows internal structure of the tool magazine of Fig. 4, and which is also a diagram explaining a method for attaching the tool to a tool holder. 
Fig. 7 is a view of the tool holder and the tool of Fig. 6, which is seen from a back side.
Fig. 8 is a longitudinal sectional view of a spindle. 
Fig. 9 is a block diagram of a controller of the machine tool of Fig. 1. 
Fig. 10 is a schematic view of a position sensor which measures a position of a proximal end portion of a pull stud of the tool. 
Fig. 11 is a schematic view of another position sensor which measures the position of the proximal end portion of a pull stud of the tool. 
Fig. 12 is a schematic view of a sensor which measures electrical property of the pull stud of the tool. 
Fig. 13 is a longitudinal sectional view of the spindle showing a sensor which measures electrical property of the pull stud of the tool. 
Fig. 14 is a diagram showing connection between a host system and the machine tool. 
Fig. 15 is a front view of a robot which is used together with the machine tool. 

Paragraph 0011 has been amended as follows:
[0011] The pull stud 23 includes a head portion 23a, and a shaft portion 23b which extends in a longitudinal axis of the tool 20, and which connects the head portion 23a and the tapered portion 24. A distal end of the pull stud 23 is screwed into a screw hole which is provided in the tapered portion 24, and the head portion 23a is provided at a proximal end of the pull stud 23. An outer diameter of the head portion 23a is larger than that of the shaft portion 23b, and tapered surfaces 23c, 23d are respectively provided at the proximal end side and the distal end side of the head portion 23a. The tapered surface 23c at the proximal end side of the pull stud 23 is a cylindrical surface whose diameter is gradually increased from the proximal end side of the pull stud 23 toward the distal end side thereof. The tapered surface 23d at the distal end side of the pull stud 23 is a cylindrical surface whose diameter is gradually increased from the distal end side of the pull stud 23 toward the proximal end side thereof. 


Paragraph 0012 has been amended as follows:
[0012] The tapered portion 24 extends along the longitudinal axis of the tool 20, and connects the pull stud 23 and the flange portion 25. The tapered portion 24 is formed so that the diameter thereof is gradually increased from the proximal end side toward the distal end side. The flange portion 25 is in a substantially column shape having an outer diameter which is larger than that of an outer diameter of the distal end of the tapered portion 24. A groove 25a for holding the tool [[20a]] 20 by means of the tool holder 9, which will be described hereinafter, is formed at an outer circumferential surface of the flange portion 25. The groove 25a extends continuously around an entire circumferential surface of the tool holder 9. 

	
	



Paragraph 0020 has been amended as follows:

[0027] As shown in Fig. 9, the controller 40 includes a processor 41 such as a CPU and the like, a display 42, a storage unit 43 having a non-volatile storage, a ROM, and the like, the spindle 5, a plurality of motor controllers 44 for controlling various kinds of motor such as the tool magazine 4, and the like, an input unit 45 which is a key board and the like, a transmitting and receiving unit [[45]] 46 having an antenna, a connector, and the like, and a voice generator 47 such as a speaker, and the like. The storage unit 43 stores a processing program, and on the basis of the processing program, the processor 41 sends an operation command to the motor controllers 44 so that the machining tool 1 performs machine processing, exchanges the tool 20 with respect to the spindle 5 by using the tool magazine 4, and the like. 

	Paragraph 0032 has been amended as follows:

[0032] Also, as shown in Fig. 7, the machine tool 1 may include a position sensor 50 for detecting a position of the proximal end of the pull stud 23 of the tool 20 (length of the pull stud 23) which is attached to the tool holder 9 at the tool attaching and detaching position P. The position sensor 50 is arranged within the space S of the tool magazine 4, and is fixed to the back cover 11, the holding base 9a, and the like. The position sensor 50 has a servo motor 51, a guide 52 extending in a direction which is along an output shaft 51a of the servo motor 51, and a movable member 53 which is movably attached to the guide 52 in an extension direction of the guide 52. The output shaft 51a of the servo motor 51 and the movable member 53 are threadedly engaged with each other, and in response to rotation of the output shaft [[53]] 51a, the movable member 53 moves along the guide 52. It is preferable that the movable member 53 includes a ball screw nut. The servo motor 51 includes an operation position detecting device, such as an encoder and the like. The servo motor 51 is connected to the controller 40, and the controller 40 recognizes rotation amount and an operation position of the output shaft 51a of the servo motor 51. 


Paragraph 0033 has been amended as follows:

[0033] When the tool 20 is attached to the tool handling portion 9 at the tool attaching and detaching position P, on the basis of an attachment determination program 43c which is stored in the storage unit 43, the processor 41 of the controller 40 controls the servo motor 51 so that the movable member 53 is brought into contact with the proximal end of the pull stud 23. The processor [[4]] 41 determines whether or not the position of the proximal end of the pull stud 23, which is calculated from the rotation amount (detected data) and the operation position (detected data) of the output shaft 51a at this time, or from the above described rotation amount and operation position, is within a reference range. 

	Paragraphs 0034 and 0036-0038 have been amended as follows:

[0034] And, in such a case where the position of the proximal end of the pull stud 23 is outside the reference range, the processor 41 displays the predetermined indication (notification) on the display 42 or notifies it by using the voice generator 47. For example, in such a case where the pull stud 23 is not fastened enough, the position of the proximal end of the pull stud 23 will be outside the reference range. 

[0036]For example, at the above described predetermined position, due to the fact that distance between the proximal end portion of the pull stud 23, which is properly attached, and the movable member 53 comes close to each other, pressure detected by the pressure gauge 55 becomes high. Then, in such a case where the detected data of the pressure gauge 55 is outside the reference range, the processor 41 determines that the length of the pull stud 23 is other than a predetermined length, and the predetermined indication (notification) is displayed on the display 42 or the notification by using the voice generator is performed. 

[0037] In addition, as shown in Fig. 11, a strain gauge 56 may be attached to the movable member 53. A deformation portion 53a which can be elastically deformed is provided at least at a part of the movable member 53, and when the movable member 53 comes into contact with the proximal end of the pull stud 23, the deformation portion 53a is elastically deformed. In this case, on the basis of the attachment determination program 43c, the processor 41 of the controller 40 controls the servo motor 51 so as to arrange the movable member 53 at the predetermined position. The processor 41 determines whether or not the detected data of the strain gauge 56 at this time is within the reference range. 

[0038] For example, at the above described predetermined position, due to the fact that the proximal end portion of the pull stud 23 which is properly attached and the movable member 53 come into contact with each other, the deformation portion 53a is elastically deformed. Also, in such a case where the detected data of the strain gauge 56 is outside the reference range, the processor 41 displays the predetermined indication (notification) on the display 42, or notifies it by using the voice generator 47. 


Amendments to the Claims:
1 (Currently Amended). A machine tool which processes workpieces by using a tool having a pull stud at a proximal end portion thereof, the machine tool comprising: 
a tool magazine having a plurality of tool holders, each of which the tool is attachable to and detachable from; 
a spindle which holds the tool at the time of processing the workpieces; and 
a controller which determines, based on detected data of a sensor that is provided so as to measure electric resistance of the pull stud when the tool is held by one of the tool holders or so as to measure electric capacity of the pull stud when the tool is held by the one of the tool holders, whether or not the pull stud fits the spindle in a manner so as to be able to be held by the spindle with a reference amount of fixing force 
2 (Currently Amended). The machine tool according to claim 1, wherein the sensor is an electrical check sensor which detects electric resistance or electric capacity between the pull stud and the tool holder
3 (Currently Amended). The machine tool according to claim 1, further comprising a position sensor which detects a position of an 
the controller determines whether or not an attachment state of the pull stud to the tool is appropriate based on whether or not the detected data of the position sensor is within a reference range.  
4 (Currently Amended). The machine tool according to claim 1, wherein the controller makes the determination for fitting at the time of attaching the tool to the tool magazine, and
when the controller determines that the fitting of the pull stud of the tool to be held by the spindle with the reference amount of force, the controller provides information by using a predetermined warning device.  
5 (Currently Amended). The machine tool according to claim 1, wherein the sensor is an electrical property measurement sensor which detects electric resistance or capacitance between the tool holder and a fixing mechanism for fixing [[of]] the tool to the spindle 
6 (Currently Amended). A processing system comprising: 
[[a]] the machine tool according to claim 1;

a robot; and, 
a robot controller which controls the robot, 
wherein [[the]] a visual sensor is attached to the robot, and the robot controller causes the robot to move 
Non-elected claim 7 has been canceled (non-elected without traverse in the response filed 8/17/2022).
	8 (New).  The machine tool according to claim 1, wherein a visual sensor is provided which captures images of the pull stud of the tool.
Election/Restrictions
Claim 1 (above) is allowable.  The restriction requirement as set forth in the Office Action mailed on June 17, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP §821.04(a).  The restriction requirement mailed June 17, 2022 is hereby partially withdrawn, and in particular, is withdrawn as to any claim that requires all of the limitations of an allowable claim.  Thus, all non-elected claims (particularly non-elected species claim 5, and non-elected claim 6 which was drawn to the non-elected invention of Group II) that include all of the limitations of allowable claim 1 have been rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the above-noted withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the prior art, attention is first directed to WO 2017/126010 (hereinafter, WO ‘010), which was cited in the Information Disclosure Statement (IDS) filed 6/1/2021, and which was discussed in the Japanese Office Action (issued on April 22, 2021) that was also cited in the IDS filed 6/1/2021.  It is noted that WO ‘010 is not in the English language, but is in the same patent family as U.S. Patent Application Publication No. 2019/0022812 to Ueno et al., which was also cited in the IDS filed 6/1/2021.  Attention is directed to U.S. ‘812 to Ueno et al. for references herein to paragraph numbers and line numbers re WO ‘010.
WO ‘010 teaches a machine tool 2 having a tool spindle (paragraph 0002, 0022, 0026, 0060) for holding a “tool”, such as, for example, a tool including the BT type tool holder 171 and pull stud 173 shown in Figures 8-10 (see also Figures 8 and 10 and paragraph 0059).  The “tool” has a pull stud 173 at a “proximal” end portion thereof (see Figures 8, 10, paragraph 0059).  The machine tool also includes a tool magazine, such as a tool magazine including ring-type tool magazine 220 shown in Figure 9.  See also paragraph 0061.  The tool magazine has a plurality of “tool holders” 222, each of which is configured to detachably hold one of the tools (which tools includes 171+173, as noted previously).  See Figure 9 and paragraph 0061, for example.
Additionally, a detection device or “sensor” 250 is provided in the tool magazine (see Figures 9-10 and paragraphs 0061-0062, for example) which detects a length of the pull stud 173 (see paragraphs 0061-0062, particularly paragraph 0062; see also paragraphs 0059-0060 and Figure 8, particularly noting that paragraph 0062 indicates that the contactor 54 and sensor 55 of detection device/sensor 250 is like that of Figure 8) to allow a controller to determine whether the pull stud will “fit” the spindle (see paragraph 0066, for example, as well as paragraphs 0006 and 0010, for example).  
However, WO ‘010 does not teach that the controller “determines, based on detected data from a sensor that is provided so as to measure electric resistance of the pull stud when the tool is held by one of the tool holders or so as to measure electric capacity of the pull stud when the tool is held by one of the tool holders, whether or not the pull stud fits the spindle in a manner so as to be able to be held by the spindle with a reference amount of fixing force”, as set forth in independent claim 1.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of WO ‘010, and thus, for at least the foregoing reasoning, WO ‘010 does not render obvious the present invention as set forth in independent claim 1.  
Attention is separately directed to JP 2006-305663 A (hereinafter, JP ‘663).  A machine translation of JP ‘663 has been obtained from the European Patent Office Website, and is being made of record on the Notice of References Cited (PTO-892) accompanying the present Office Action.  
In particular, JP ‘663 teaches a machine tool 1 (shown as a whole in Figure 1) having a tool magazine (including at least magazine portion 8) having a plurality of “tool holders” 38/38A (Figure 5, paragraphs 0044, 0052).  A respective “tool” 75 (which has a pull stud 75b; see Figure 7, Figure 17, and paragraph 0048, for example) is able to be releasably held by each of the tool holders 38/38A of the magazine 8.  See Figure 17 for example.  The machine tool 1 also has a tool spindle 22 (of spindle head 6) to which the tool 75 is provided at the time of machining workpieces.  See Figures 1-2 and 17 as well as at least paragraphs 0044, 0047-0048.
Additionally, a controller determines whether or not the pull stud 75b is properly attached to the grip arm 38, based on detected data of a sensor 89 provided in the tool magazine (within cover 71 thereof) and which measures length of the pull stud 75b (by measuring location/proximity of 75b).  See Figures 17-18, as well as paragraphs 0095-0101.
However, JP ‘663 does not teach that the controller “determines, based on detected data from a sensor that is provided so as to measure electric resistance of the pull stud when the tool is held by one of the tool holders or so as to measure electric capacity of the pull stud when the tool is held by one of the tool holders, whether or not the pull stud fits the spindle in a manner so as to be able to be held by the spindle with a reference amount of fixing force”, as set forth in independent claim 1.
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP ‘663, and thus, for at least the foregoing reasoning, JP ‘663 does not render obvious the present invention as set forth in independent claim 1.
All of the aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
September 6, 2022